DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 7/06/2022, to claims 1, 11, 14 acknowledged by Examiner. Additionally, applicant cancelled claims 6 and 18-29, and added claims 30-32
Claims 1-5, 7-17, 30-32 are now pending. Claims 4-5 and 7-10 and 13 withdrawn.
Response to Arguments
First Argument:
	Applicant asserts that Conti does not provide for the functional language of claim 1 (Remarks Page 9-10).
	Examiner’s Response:
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive. As already recited in the rejection below, the structure of Conti is fully capable of providing the functional language of claim 1. However, Applicant seems to assert that since Conti is not designed for this function that this language cannot be rejected by Conti and also that even if Conti did perform the function then the function would not perform well. To this, Examiner provides that as long as the structure of the primary reference, in this case Conti, is capable in any fashion in performing the function no matter how well it is performed, then the claim language is anticipated.
Second Argument:
	Applicant asserts that Conti does not provide for the newly amended claim language of claim 1 (Remarks Page 10-11).
	Examiner’s Response:
	Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive. See updated rejection below, wherein Examiner provides an updated rejection, as necessitated by amendment, further using an embodiment Fig. 26 of Conti in a 103 rejection in order to teach the not disclose structure in the embodiment Fig. 8 of Conti.

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 11-12, 14, 16-17, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 20190282350 A1).
Regarding claim 1, Conti discloses an intravaginal device 40 (See Figures 1-6A and 7-14B, wherein as seen in Figure 13 the device 40 is placed in the vagina at the cervix of the uterus 30 thus being an “intravaginal device”) comprising: 
a tubular body 40 (See Figure 8, wherein the body 40 is hollow and generally cylindrical and elongated in shape thus being “tubular” in shape) comprising-
a first portion 44 having a first concave surface (See Figures 7-8, wherein the interior surface of the first portion 44 is concave as it is the interior of a tubular shape which defines an interior of a circle, thus being concave) that defines a first depression 66 (See Figure 8 and [0076] wherein this is the hollow interior 66 and “depression” may be defined as “hollow” according to Merriam Webster [https://www.merriam-webster.com/dictionary/depression], wherein this is defined by concave surface of the interior surface herein) at which to collect ejaculate during intercourse (while using this device 40 during intercourse, the first depression 66 herein would be clearly capable of collecting ejaculate in this hollow interior), 
wherein the first portion 44 has a first longitudinal axis defined therethrough (Fig. 8, dotted line is a long axis, wherein the portion in portion 44 is the first longitudinal axis),
a second portion 42 (See Figure 6A) having a second concave surface 50 (See Figure 7 and [0074], wherein the interior surface 50 of the second portion 42 is concave as being the shape of the interior of a circle/tubular shape) that defines a second depression 58 (See Figures 7-8 and [0074] wherein this is the hollow interior 58 and “depression” may be defined as “hollow” according to Merriam Webster [https://www.merriam-webster.com/dictionary/depression], wherein this is defined by concave surface 50) at which to present the ejaculate to an external orifice of a cervix (See Figure 13 as well as Figure 1, wherein the second portion 42 is able to be placed facing toward the external orifice of the cervix 12 and as such would be capable of presenting ejaculate that is capable of being stored in the second portion 42 to this area), 
wherein the second portion 42 has a second longitudinal axis defined therethrough (Fig. 8, dotted line is a long axis, wherein the portion in portion 44 is the first longitudinal axis), and 
a flow channel 68 (See Annotated Figure 8 and [0077], wherein the Annotated Figure 8 shows the flow channel being the interior area of the tubular body 40 as defined by the blocked out area including the reference number 68) defined by an inner surface of the tubular body 40 (See Annotated Figure 8 wherein the flow channel 68 is defined by an inner surface of the tubular body 40) extending between the first and second depressions 66/58 (See Annotated Figure 8 and [0077]), wherein the flow channel 68 is configured to allow the ejaculate to travel from the first depression 66 to the second depression 58 for presentation to the external so of the cervix (See Annotated Figure 8 and [0077] wherein this a channel that allows for the passage of anything that would fit through, therefore the flow channel 68 is clearly capable of having ejaculate fluid passing therethrough and as seen in Figure 13 the depression 58 of the second portion 42 is facing the external os of the cervix 12 thus being able to present the ejaculate to the external os therein).
Conti does not disclose wherein the second longitudinal axis of the second portion is tilted at an angle of at least 15 degrees with respect to the first longitudinal axis of the first portion.
However, Conti discloses an analogous intravaginal device 200 (Fig. 26, [0130] similar to vaginal device 40) comprising an analogous first portion 244 (Fig. 26 and [130]) comprising an analogous first longitudinal axis (See Annotated Fig. 26 below) and an analogous second portion 242 (Fig. 26 and [0130]) comprising an analogous second longitudinal axis (See Annotated Fig. 26 below), wherein the second longitudinal axis of the second portion 242 is tilted at an angle of at least 15 degrees with respect to the first longitudinal axis of the first portion 244 (See Annotated Fig. 26 below, wherein there is an indicated tilt angle wherein this tilt angle is an obtuse angle thus is at least 15 degrees, as an obtuse angle must be at least 91 degrees).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vaginal device 40 of Conti such that the second longitudinal axis of the second portion is tilted at an angle of at least 15 degrees with respect to the first longitudinal axis of the first portion as taught by vaginal device 200 of Conti in order to provide an improved vaginal device that can prevent, eliminate, or reduce rectal prolapse (Conti [0132]).


    PNG
    media_image1.png
    520
    565
    media_image1.png
    Greyscale

Regarding claim 2, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the second depression 58 is sized to encircle the external orifice of the cervix 12 (See Figure 1 and Figure 13, wherein the second depression 58 is shown to be sized to encircle the external orifice of the cervix 12).
Regarding claim 3, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the tubular body 40 further comprises an outer surface 52 (See Figures 6A/7/8 and [0074] wherein the tubular body 40 has an outer surface 52, “exterior side 52”), and wherein the outer surface 52 is configured to enclose the first and second depressions 66/58 and the flow channel 68 (See Figures 7-8, wherein the outer surface 52 of the tubular body 40 implicitly encircles the depressions 66/58 and the flow channel 68) to inhibit exposure of the ejaculate to an intravaginal environment (See Figure 13, wherein the outer surface 52 of the tubular body 40 is implicitly able to block fluids, such as ejaculate, from passing into, thus inhibiting exposure to, the intravaginal environment 18).
Regarding claim 11, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the flow channel 68 is a tapered channel (See Annotated Figure 8 below, wherein the flow channel 68 is interpreted to be the boxed area of the interior of the tubular body 40 such that at the entrance at the first depression the channel has a taper shape) designed to guide the ejaculate from the first depression 66 to the second depression 58 along the flow channel 68 (See Figures 7-8 and [0077] wherein this flow channel 68 is designed to and capable of allowing the passage/ventilation of fluids, which thus includes ejaculates, between the hollow areas 66/58 that the flow channel 68 is situated between and connecting, thus implicitly being able to “guide” the fluid therein from one area to the next), and wherein the tapered channel 68 has a sidewall 60 (Annotated Fig. 8 below, interior side wall 60 in the first portion 44) that narrows toward the second portion 42 (Annotated Fig. 8, sidewall 60 narrows as it approaches the second portion 42), such that the flow channel 68 is narrower proximate the second portion 42 than the first portion 44 (Annotated Fig. 8 below, the flow channel squared area becomes narrower near/proximate the second portion 42 than the first portion 44).

    PNG
    media_image2.png
    667
    620
    media_image2.png
    Greyscale

Regarding claim 12, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the second depression 58 includes a gasket 46 (Figure 7 and [0072], rim 46 wherein this is a “gasket” as it applies pressure to form a liquid seal at the walls of the vagina, see [0083], wherein a “gasket” is defined as “a part used to make a joint fluid-tight” according to Merriam Webster [https://www.merriam-webster.com/dictionary/gasket]) that is sized to enclose the external orifice (See Figure 1 and 13, wherein this rim 46 defining the opening 54 is sized to entirely enclose the external orifice of the cervix 12).
Regarding claim 14, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the tubular body 40 further comprises an elastic zone 44 (see [0069] wherein the device herein is fabricated entirely from elastic material, thus the entire body 40 is an elastic zone, thus the first portion 44 may be considered the elastic zone of the tubular body 40) configured to deform when a pressure is applied near the first depression 66 of the tubular body 40 along the first longitudinal axis (as the tubular body 40 is elastic and deformable, as illustrated in Figure 14A, the first depression 66 is capable of deforming due to a pressure applied along the longitudinal axis).
Regarding claim 16, Conti discloses the invention of claim 1 above.
Conti further discloses a corrugation 48 defined along an outer surface 52 of the tubular body 40 (See Figure 7 and [0079], wherein “corrugation” is defined to be a “ridge” according to Dictionary.com [https://www.dictionary.com/browse/corrugation], and herein there are “ridges 48” on the exterior side/surface 52 of the tubular body 40), wherein the corrugation 48 encourages partial collapse of the tubular body 40 when a pressure is applied near the first depression 66 of the tubular body 40 (see [0069] wherein the device herein is fabricated entirely from elastic material, thus as seen in Figure 14 the device 40 herein is deformable with pressure thus causing partial collapse, wherein the corrugations 48 encourage only partial collapse because as seen in Figure 8 the device there is thicker and thus provides implicit increased strength at those areas to resist full collapse).
Regarding claim 17, Conti discloses the invention of claim 16 above.
Conti further discloses wherein the corrugation 48 is one of multiple corrugations 48 defined along the outer surface 52 of the tubular body 40 (See Figure 8 wherein there are multiple corrugations/ridges 48 on the outer surface 532 of the tubular body 40).
Regarding claim 30, Conti discloses the invention of claim 1 above.
Conti further discloses wherein: the second depression 58 has a diameter of 1.00-1.25 inches (the diameter 76 of second portion 42 has a diameter of 0.94 inch to 2.20 inch ([0081] diameter 76 is 24-56 mm) and the thickness at 70 of 0.16 inch ([0081] 4 mm at ref. 70), thus the second depression 58 has a diameter of 0.78-2.04 inch which anticipates the range of 1.00 to 1.25 inches).
Conti does not disclose the first depression 66 has a diameter 82 (Fig. 8) of 1.00 to 1.25 inches.
However, Conti discloses the first depression 66 has a diameter 82 (Fig. 8) of 0.35 to 0.47 inches ([0080-0081] diameter 82 may be 9-12 mm which is 0.35 to 0.47 inches), wherein the instant application disclosure does not provide criticality to these measurements as seen in instant specification paragraph [0032] where the term “may” is used for these measurements thus not being required for critical function.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first depression 66 diameter to be 1.00 to 1.25 inches as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. and the diameter range already given by Conti is very close to that as claimed such that it would take routine experimentation to reach the claimed range.
Regarding claim 31, Conti discloses the invention of claim 1 above.
Conti does not explicitly disclose wherein: the second portion 42 has a diameter of 1.75-2.25 inches.
However, Conti does disclose the diameter 76 of second portion 42 has a diameter of 0.94 inch to 2.20 inch ([0081] diameter 76 is 24-56 mm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have found the second portion 42 has a diameter of 1.75-2.25 inches to be obvious, as Conti provides a range of 0.94-2.20 inch for this range, and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP § 2144.05.
Conti does not disclose the first portion 44 has a diameter of 1.00-1.25 inches.
However, Conti discloses the first portion 44 has a diameter 82 (Fig. 8) of 0.35 to 0.47 inches ([0080-0081] diameter 82 may be 9-12 mm which is 0.35 to 0.47 inches), wherein the instant application disclosure does not provide criticality to these measurements as seen in instant specification paragraph [0032] where the term “may” is used for these measurements thus not being required for critical function.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion 44 diameter to be 1.00 to 1.25 inches as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. and the diameter range already given by Conti is very close to that as claimed such that it would take routine experimentation to reach the claimed range.
Regarding claim 32, Conti discloses the invention of claim 1 above.
Conti does not disclose wherein the tubular body 40 has a length of 1.5-3.0 inches.
However, Conti does disclose the tubular body 40 has a length of 1.77-2.95 inches ([0081]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have found the tubular body 40 has a length of 1.5-3.0 inches to be obvious, as Conti provides a range of 1.77-2.95 inches inch for this range, and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP § 2144.05.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 20190282350 A1) in view of Zunker (US 20040054252 A1).
Regarding claim 15, Conti discloses the invention of claim 1 above.
Conti does not disclose a string having opposing ends attached to the first and second portions of the tubular body.
However, Zunker discloses an analogous intravaginal device 100 (See Figures 1-9, placed intra a vagina in Figure 1) having an analogous tubular body 100 (See Figures 3-9) with an analogous first portion 132 (first end 132, Figure 9) and an analogous second portion 120 (second end 120, Figure 8) wherein there is a string 162 (see [0045] and Figures 7-9) having opposed ends attached to the first portion 132 of the tubular body 40 thus also being connected to the second portion 120 via the structure of the tubular body (See Figures 7-9) wherein the string 162 is a removal member 160 in order to facilitate easy removal of the device from the body (see [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first portion 44 of Conti with the string 162 (and subsequent attachment) as taught by Zunker in order to facilitate easy removal of the device 40 from the body (see Zunker [0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/7/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786